DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on March 04, 2022.  Claims 1, 4-14, 16, and 18 are amended.  Claims 3 and 15 are cancelled.  Claims 1, 2, 4-14, and 16-18 are pending.

Response to Arguments
Applicant’s arguments, see page 7, filed on March 04, 2022, with respect to objections to claims 8-12 and 14-16 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1, 2, and 4-12 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for a photographic equipment stand, wherein: the pan-tilt head comprises a pan-tilt head base, a pan-tilt head connector, and a pan-tilt head tray; the pan-tilt head base is detachably arranged on a top of the fixed base; the pan-tilt head connector comprises a first connection end and a second connection end, wherein the first connection end and the 
The primary reason for allowance of claims 13, 14, and 16-18 is because the prior art of record fails to teach or suggest in combination the claims 13 and 18 limitations for a photographic equipment stand, wherein: an outer side surface of the support leg is recessed inward to form a mounting cavity; a second clamping groove is arranged inside the mounting cavity; a second buckle is arranged on an outside of the second cold shoe; the second buckle is snap-fitted into the second clamping groove, and the second cold shoe is mounted inside the mounting cavity, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852